IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


NANCY M. LENAU AND DANIEL T.           : No. 483 WAL 2014
LENAU AND KATHLEEN TRIESCHOCK          :
ON BEHALF OF THEMSELVES AND            :
OTHERS SIMILARLY SITUATED,             : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                  Petitioners          :
                                       :
                                       :
           v.                          :
                                       :
                                       :
CO-EXPRISE, INC.,                      :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.